DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance.
The following references are noted.
US Patent Application Publication No. 2008/0188600 A1 to Westwood describes a composition (e.g. see Example 1 in Table 2) comprising about 10 wt% of Vistalon 7500. This amount falls outside the scope of the recited ethylene-based copolymer, and the polymer includes 65 wt% ethylene (see Table 1.1), an amount which falls outside the scope of the alpha-olefin content of the recited PEDM. 
US Patent Application Publication No. 2015/0368450 A1 to Sato describes a composition (see Comparative Examples 8 and 10) which include 50 wt% of the polymer Lanxess EP G5450 (see ¶ [0096]). This amount falls outside the scope of each of the recited ethylene-based copolymer and ethylene-based copolymer. Sato further describes a composition (see Comparative Example 9) which include 20 wt% of the polymer Lanxess EP G5450. The polymer Lanxess EP G5450 includes 52 wt% ethylene (see Table 1 of the brochure), and this amount of ethylene falls outside the scope of the alpha-olefin content of the recited PEDM.
Copending application serial no. 16/770,679 claims compositions overlapping the presently recited compositions (see claim 1 of US ‘679). US ‘679 has an effective filing date later than that of the instant application.
Copending application serial no. 16/976,678 claims compositions overlapping the presently recited compositions (see claim 1 of US ‘678). US ‘678 has an effective filing date later than that of the instant application.
The examiner is unaware of any prior art that describes or suggests the presently claimed compositions. Claims 1-24 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345.  The examiner can normally be reached on Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 






/RICHARD A HUHN/Primary Examiner, Art Unit 1764